Citation Nr: 0740408	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-42 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain, prior to May 29, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain, from May 29, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to September 
1989 and again from February 1993 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied an evaluation 
in excess of 10 percent for lumbar strain.  It also comes on 
appeal from a January 2004 rating decision of the same RO 
that denied entitlement to service connection for 
onychomycosis and increased the veteran's evaluation for 
lumbar strain to 20 percent, effective May 29, 2003.

The claim was previously before the Board in April 2007, at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in May 2005, the veteran requested a hearing before 
a Member of the Board of Veterans' Appeals at the local RO.  
The record reflects that the veteran was scheduled for a 
Travel Board hearing at the local RO in July 2006.  However, 
prior to the scheduled hearing date, he requested that the 
hearing be rescheduled.  The Board granted the veteran's 
request in an April 2007 Remand.  Subsequently, in compliance 
with the Board's instructions, the RO scheduled the veteran 
for a hearing on September 11, 2007 and notified the veteran 
of such hearing in a letter issued on August 3, 2007.  The 
hearing notification letter was sent to the veteran's most 
recent address of record, in Connecticut.  However, in a 
letter received on August 9, 2007 at the Hartford, CT RO, the 
veteran informed VA that his address had changed, and 
provided his new address in Singapore.  Nevertheless, despite 
receipt of the veteran's notification of his change of 
address, the RO, issued a letter to the veteran on August 24, 
2007, reminding him of his hearing, that was addressed to the 
Connecticut address.  There is no evidence that such letter 
was ever also sent to the veteran's new Singapore address.  
In light of the fact that the veteran may not have received 
notification of his Travel Board hearing and there is no 
evidence that he withdrew his request for a Board hearing at 
the local RO, the Board finds that the appeal must be 
remanded to ensure compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

Contact the veteran at his most recent 
address of record in Singapore, unless 
otherwise indicated, and inquire as to 
whether or not he continues to desire a 
Travel Board hearing or a videoconference 
hearing at the local RO before a Veterans 
Law Judge of the Board of Veterans' 
Appeals.  The veteran should be 
specifically apprised that if he 
continues to desire a hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals, he must also indicate 
a time frame when he will be available in 
the United States to appear for such 
hearing at the local RO.  Thereafter, as 
warranted, the veteran should be 
scheduled for the type of Board hearing 
at the local RO that he has so indicated, 
and for a date within the time frame that 
he has indicated he will be available in 
the United States to appear for such 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).


